Exhibit 10.43
Amendment to Distiller’s Grains Marketing Agreement
This writing shall serve as an Amendment to the Distiller’s Grains Marketing
Agreement (“Agreement”) presently in effect between One Earth Energy, LLC (“One
Earth”) and United Bio Energy Ingredients (“UBE”), together, the “Parties”.

  1.   The Price UBE shall pay One Earth Energy for all DDGS shall be Ninety
Eight Percent (98.0%) of the F.O.B. Facility Price charged by UBE to its
customers, but in no case shall the commission exceed two-dollars ($2.00) per
short ton or be less than one-dollar and sixty cents ($1.60) per short ton. The
Price shall begin with shipments on the first day of January 2011.

  2.   UBE shall no longer give One Earth the three-thousand dollar ($3,000) per
month credit One Earth presently receives in exchange for UBE not locating a
merchandiser at One Earth’s facility. UBE shall not be required to locate a
merchandiser at One Earth’s facility.

  3.   UBE shall continue weekly payments in accordance with the terms currently
in place at the time this amendment is signed.

  4.   The date of termination of the Agreement shall be extended from its
present termination date of July 1, 2012 until July 1, 2014 (“Extension
Period”).

  5.   During the Extension Period, One Earth may tender ninety (90) days notice
to terminate the Agreement early if UBE fails to deliver adequate logistical
service to One Earth or UBE’s marketing services fail to yield One Earth a value
for its Dried Distiller’s Grains that is consistent with the prevailing market
price for Distiller’s Grains in One Earth’s region and in quantities
commensurate with One Earth’s Production volumes and quality. Only values from
credit-worthy customers shall be included in any analysis of the prevailing
market price. Forward sales approved by One Earth and reductions in price due to
diminution in product quality shall not be included in any analysis of the
prevailing market price for purposes of establishing One Earth’s right to
terminate.

  6.   In the event that One Earth tenders notice to UBE to so terminate
pursuant to the paragraph four above, UBE shall have thirty (30) days to cure
and the Parties agree to work together in good faith to effect a cure. In the
event that One Earth still makes a showing of ongoing, material service and/or
pricing issues, One Earth may then tender UBE the aforesaid thirty (30) day
notice to terminate. In the event of termination of this Agreement, One Earth
agrees to honor any sales contracts existing as of the date of termination.

 

 



--------------------------------------------------------------------------------



 



All other provisions of the Agreement shall remain in full force and effect.
Where the Agreement and this Amendment shall conflict, this Amendment shall
control
The Parties hereby agree to the terms of this Amendment and agree to be bound by
its terms.

      One Earth Energy LLC
 
   
By
  /s/ Steven Kelly
 
   
Its
  General Manager
 
   
 
  12-6-2010
 
    United Bio Energy Ingredients
 
   
By
  /s/ Randy Ives
 
   
Its
  Vice President

12-31-2010

 

 